DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose the wheelchair body harness systems of independent claims 1 and 8, and the method of claim 15, because the prior art does not teach a body harness system comprising: a vest portion, a plurality of side and shoulder straps and buckle members and a hook and loop back attached to a wheelchair having corresponding side an shoulder straps and buckle members and hook and loop fasteners. Patent number US 5,426,801 A to Klearman et al. (hereinafter referred to as Klearman) discloses a custom orthopedic bracing system, comprising:
a chair restraint (20), having Velcro straps (34, 36, 38, 40) for attaching the harness to a wheelchair. Klearman also discloses a T-strap (42) on the wheelchair that connects to matching straps (44, 46, 48) on the chair restraint. However, Klearman does not disclose:
a seat portion created from a seat strap to be located between a user’s legs, said seat strap having first and second buckle members corresponding to third and fourth buckle members located on respective sides of an interior waist area of the vest portion, the buckles members on the chair restraint and the matching side and shoulder straps .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Felicia L. Brittman/         Examiner, Art Unit 3611                    

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611